Citation Nr: 9900983	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
overpayment of pension benefits was timely filed. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 1997 decision by the Committee on 
Waivers and Compromises (Committee) at the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $8,426, on the basis that the 
request was not timely filed.  The notice of disagreement 
(NOD) was received in March 1997.  A statement of the case 
(SOC) was issued in April 1997 and the veterans substantive 
appeal was received later that same month. 

REMAND

In an April 1991 decision, the RO awarded nonservice-
connected pension benefits, payable effective March 1, 1991.  
In June 1992, the monthly benefits were reduced, effective 
September 1, 1991 based on Social Security having been first 
received in August 1991.  In September 1992, pension benefits 
were terminated, effective March 1, 1991.  In a January 1997 
decision, the RO awarded nonservice-connected pension 
benefits payable effective October 1, 1996.  

Essentially, the veteran contends that he never received 
notice of the amount of the overpayments which resulted from 
the changes to his pension benefits or any letter or document 
informing him of his waiver rights and the time limit to 
request a waiver. 

The Board notes that in the decision presently on appeal, the 
Committee reported two separate overpayments.  The first 
overpayment ($2,692) was the result of an amendment made in 
June 1992 after receipt of information regarding Social 
Security benefits, reducing the monthly benefits, effective 
September 1, 1991.  The second overpayment ($5,734) was noted 
to have been the result of a September 1992 termination of 
benefits, effective on March 1, 1991, for failure to submit 
requested eligibility information.  The Committee considered 
the veteran's argument that he had never received a debt 
letter and waiver instructions, but indicated that internal 
systems revealed that such a letter was first sent on July 9, 
1992.  The veteran's request for waiver was denied because it 
was not filed within the applicable time period.  The 
Committee further noted that withholding of the January 1997 
retroactive benefits had reduced the balance of indebtedness 
to $5,638.

In the SOC, the RO reported that a demand letter was sent to 
the veteran from the Debt Management Center (DMC) on July 9, 
1992, informing him of the debt, his waiver rights and the 
180 day time limit to request a waiver; however, there is no 
copy of any such letter in the claims folder.  The SOC also 
shows that DMC reportedly notified the veteran again on 
September 15, 1992 and October 15, 1992.  The claims file 
also contains a computer printout dated March 31, 1997 which 
contains codes and dates with handwritten notations such as 
1st demand letter July 9, 1992 with the Code 100 next to 
it.  However, the Board does not find the foregoing 
sufficient to establish what was sent to the veteran, where 
it was sent and when it was sent.  Thus, the case must be 
remanded in order to document the file.  

As noted previously, the Committee decision on appeal 
considered two separate overpayments.  While the Committee 
found that the DMC had notified the veteran of the initial 
overpayment and his rights regarding waiver, the Committee 
made no comment regarding notice to the veteran of the second 
overpayment.  Further, the summary of adjudicative actions 
detailed in the SOC does not include an entry noting that the 
veteran was informed by DMC of the indebtedness and his right 
to waiver of the second overpayment.  Although the Committee 
combined the two separate overpayments to arrive at an 
aggregate amount, the second overpayment applied to a 
different period of time, extending back to March 1, 1991.  
The period referred to in the first overpayment began 
September 1, 1991.  The case should be remanded in order to 
determine whether the veteran was properly notified of the 
second overpayment and the time limit within which to request 
a waiver.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the DMC and 
obtain copies of the form letter or form 
which was sent by the DMC to the veteran 
regarding the overpayments at issue. The 
DMC should indicate what in its records 
establishes the place and date to which 
any material including any form or 
document was sent to the veteran.  

2.  If copies of the letters or forms 
requested above cannot be obtained, the 
RO should obtain a written statement from 
the DMC regarding the regular 
administrative practice with respect to 
the time and manner of notifying the 
veteran of the overpayments, his right to 
request waiver of an overpayment, and the 
applicable time limits for doing so.   
The meaning of the various codes set 
forth in the computer printout of March 
31, 1997 should be set forth by the DMC 
or the RO.

3.  After the development requested above 
has been completed, the Committee should 
again review the veterans claim.  That 
review should include a determination as 
to whether the veteran was sent notice of 
the second overpayment and his rights in 
that regard and whether his request for 
waiver was timely filed.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
